Exhibit 10.3

 

Summary of Compensation Arrangements With Named Executive Officers

 

On October 29, 2013, the Executive Compensation Committee of J.B. Hunt Transport
Services, Inc. (the “Company”) recommended and independent members of the Board
of Directors approved the following base salaries for Kirk Thompson and John N.
Roberts, III. On October 28, 2013, the Executive Compensation Committee of the
Company approved the following base salaries for David Mee, Craig Harper and
Terry Matthews. All base salaries were effective immediately. The Executive
Compensation Committee of the Company approved the following other compensation
amounts (effective January 1, 2014), excluding awards which may be made under
our Management Incentive Plan, as indicated:

 

 

Named Executive Officer 

 

Base

Salary 

 

Bonus



($)

 

 All Other 

Compensation 

($)

 

 

 

 

 

 

 

John N. Roberts, III 

 

 

 

 

 

 

President and CEO 

 

$685,000

 

(1)

 

(3), (4)

 

 

 

 

 

 

 

David Mee 

 

 

 

 

 

 

EVP, Finance/ Administration and CFO 

 

$434,500

 

(1)

 

(3), (4)

 

 

 

 

 

 

 

Kirk Thompson 

 

 

 

 

 

 

Chairman of the Board 

 

$450,000

 

(2) 

 

(3), (4)

              Terry Matthews             EVP, President of Intermodal   $440,000
  (1)   (3), (4)              

Craig Harper

            EVP, Operations and COO   $375,000   (1)   (3), (4)

 

(1)

The Company has a performance-based bonus program that is related to the
Company’s earnings per share (EPS) for calendar year 2014. According to the 2014
EPS bonus plan, each of the Company’s named executive officers may earn a bonus
ranging from zero to 170% of his annual base salary. Based on the Company’s
current expectations for 2014 EPS, each named executive officer can be projected
to earn a bonus equal to between zero and 30% of his base salary.

 

(2)

Kirk Thompson, as Chairman of the Board, is not eligible to participate in the
2014 EPS bonus plan.

 

(3)

The Company will reimburse each named executive officer up to $10,000 for actual
expenses incurred for legal, tax and estate plan preparation services.

 

(4)

The Company has a 401(k) retirement plan that includes matching contributions on
behalf of each of the named executive officers. The plan is expected to pay each
named executive officer approximately $6,000 during 2014.

 